I concur. The proper determination of the question in hand involves a consideration of two provisions of our statute, Comp. Laws Utah 1917, § 8285, set forth in the prevailing opinion defining larceny and relating to possession of stolen property, and section 8992, also set forth in the prevailing opinion, that a conviction shall not be had on the testimony alone of an accomplice. Both statutes have been before this court many times, and have been fully considered and applied. The statute defining larceny was considered by this court in the cases of State v.Potello, 40 Utah 56, 119 P. 1023, 1026; State v. Converse,40 Utah 72, 119 P. 1030; State v. Bowen, 45 Utah 130,143 P. 134; State v. Barretta, 47 Utah 479, 155 P. 343, 346; State
v. Kinsey, 77 Utah 348, 295 P. 247, 249.
In the Potello Case it is said that, independently of a statute, the authorities are in conflict as to whether mere recent possession of stolen property is even evidence against *Page 199 
the accused; that in most jurisdictions, and by the great weight of authority, the mere fact of possession of property recently stolen is held to be evidence against the possessor, in others, only his "unexplained possession" is held to be evidence against him; that whether such evidence alone is sufficient to sustain a conviction is an entirely different thing; and then People v.Hart, 10 Utah 204, 37 P. 330 (decided before the present statute defining larceny was passed) is quoted, wherein it was held that:
"It seems to be the established doctrine, especially in this western country, that in larceny the recent possession of stolen property is not of itself sufficient to warrant a conviction."
I see no reason to depart from such holding or to lay down another or different rule. In the Potello Case the present statute was fully considered and construed. It there is expressly held that by reason of the statute — "possession of property recently stolen, when the party in possession fails to make a satisfactory explanation, shall be deemed prima facie evidence of guilt" — the state, in the absence of other evidence, to make a prima facie case of guilt, must show the larceny, recent possession of the stolen property in the accused, and that, when called upon to explain or account for his possession, he refused to do so, or failed to make a truthful or reasonable or satisfactory explanation. The same rule is laid down in the Converse Case. In the Barretta Case it is said:
"If only the larceny is shown and recent possession in the accused, that is not sufficient to justify a submission of the case, and does not warrant a conviction."
In the Kinsey Case it is said:
"The state argues that the mere or bare possession of the goggle recently stolen was sufficient to justify the verdict, and that the jury was not required to believe the testimony of the defendants that they had no knowledge of the goggle being in the car. Possession of articles recently stolen, when coupled with circumstances of hiding or concealing them, or of disposing or attempting to dispose of them, or of making false or unreasonable or unsatisfactory explanations of the possession, *Page 200 
may be sufficient to connect the possessor with the commission of the offense. But mere or bare possession when not coupled with other culpatory or incriminating circumstances, does not alone suffice to justify a conviction."
I see no reason to depart from these holdings, and think they should be followed.
Now, as to the statute relating to testimony of an accomplice: That, too, has been before this court many times, and it uniformly has been held that, to convict on the testimony of an accomplice, there must be, in the plain language of the statute, other evidence which in itself and without the aid of the testimony of the accomplice tends to connect the accused with the commission of the offense, and that the corroboration is not sufficient if it merely shows the commission of the offense, or the circumstances thereof. Hence, following what frequently has been said by this and by other courts, is there, by excluding the testimony of the accomplice and without the aid of it, other evidence sufficient to connect the defendant with the commission of the offense? Let it be assumed or conceded that the state sufficiently proved the larceny. In making such proof not anything, independently of the testimony of the accomplice, is shown to connect the defendant with the commission of the offense, not anything to show that he was seen at or about the place when and where the larceny was committed, or participated in the taking or driving away of the stolen cattle. Nothing of that kind is claimed by the state. What it proved in such respect is that the accomplice alone stole the cattle, that he, unaided by any one, without the consent of the owner, unlawfully took and drove the cattle away. What the state claims is, not that the defendant participated in the taking or driving away of the cattle, but advised and encouraged the accomplice to do so and to steal them. That, of course, if proven, makes the defendant a principal, if a conspiracy, or what amounted to a conspiracy, was entered into between them to steal the cattle. But what proof there is of that, though vague and uncertain as it is and as presently *Page 201 
will be noted, rests alone upon the testimony of the accomplice. Eliminating it, there is no evidence to show the conspiracy, or any advice or aid or encouragement given by the defendant to steal the cattle, or to do any unlawful act. Thus, the only evidence claimed by the state, other than the testimony of the accomplice, to connect the defendant with the commission of the offense, is the circumstance of recent possession by the defendant of the stolen property. But the numerous decisions of this jurisdiction heretofore referred to show such circumstance, though competent to be put in evidence, nevertheless not sufficient to connect the defendant with the commission of the offense or to warrant or justify a conviction. If such decisions are to be adhered to and followed, nothing is to be gained by wandering away from them in an attempt to seek decisions in other jurisdictions where, independently of a statute or under a statute different from our statute as to the effect of recent possession of stolen property, it may have been held that such mere possession is sufficient to connect the accused with the commission of the offense and to justify a conviction. If, as so frequently held by this court, such circumstance is not sufficient to connect the accused with the commission of the offense, then it follows as night the day that it is not sufficient to corroborate the testimony of the accomplice, for in the language of the statute the corroboration must be by other evidence, which in itself and without the aid of the testimony of the accomplice tends to connect the defendant with the commission of the offense.
State v. Butterfield, 70 Utah 529, 261 P. 804, is cited as an authority to the effect that possession of stolen property is sufficient to corroborate the testimony of an accomplice. On a mere cursory reading of the case it is apparent that what was there said on such subject was mere dicta, and thus is without binding effect. Callahan v. Salt Lake City, 41 Utah 300,125 P. 863. While all members of the court concurred in the opinion and in the reversal of the judgment, yet such does not constitute a concurrence in everything *Page 202 
stated or discussed in the opinion. Every opinion must be read and considered in the light of the facts and in view of the particular question or questions presented for decision.Larzelere v. Starkweather, 38 Mich. 96. In opinions, especially in giving reasons, we all at times may more or less be given to dicta of some sort which often may be overlooked, but there is less excuse in thereafter citing the dicta as of binding effect or as an authority on the proposition. When the facts and the question presented for decision in the Butterfield Case are considered, the opinion makes against and not for the state on the subject of the corroboration of an accomplice, and here, in principle, supports the defendant.
16 C.J. 708, and numerous cases are cited in the dissenting opinion to the effect that possession by the defendant of stolen property may be sufficient corroboration of the testimony of an accomplice to warrant a conviction. I have examined the cases cited in support of the text, and the other cases cited in support of such proposition, and find in all of them, except in a few jurisdictions where contrary to our holdings and of other courts it is held that mere possession of stolen property is sufficient to connect the accused with the commission of the offense, that there were present other inculpatory facts or elements, such as where the accused denied possession, or refused to explain or account for his possession, or made untruthful or contradictory material statements with respect thereto, or where the stolen property was hidden, buried, or concealed by him, or where he refused to let the owner look for the property, or sold valuable stolen property for a mere nominal sum, or fled or hid, or attempted to do so, when the owner and officers came to his premises to search for the property, or by testimony of witnesses other than that of the accomplice, the accused was seen in company with the accomplice in going to or from the place or scene of the larceny, or where there was evidence of the defendant's admission of guilt or of some material fact or facts showing *Page 203 
culpability, or where the accused was seen watching outside while his accomplices went inside a building and got the property and all surreptitiously fled with the stolen property, or where the accused, in company with the accomplice, was seen driving his own team and wagon with the stolen property loaded thereon from the scene of the larceny, or where there was evidence, independently of the testimony of the accomplice, of some inculpatory fact or facts in addition to the circumstance of possession of the stolen property. In some of the cited cases, the question was not as to sufficiency of the corroboration of the testimony of the accomplice, but as to the charge of the court as to the law applicable to testimony of an accomplice.
Considerable importance is attached to the case of State v.Seitz, 194 Iowa 1057, 187 N.W. 695. In the first place, it is to be noted that there the Chief Justice and two other justices dissented from the holding of sufficiency of the evidence to corroborate the testimony of accomplices. In the next place, facts and circumstances were there shown of an inculpatory character in addition to the possession by the accused of the stolen property. Indeed, in the prevailing opinion it there is stated that the testimony of the accused himself showed him guilty of receiving stolen property. The subject-matter of the larceny was brass, the property of a railroad company. When agents of the company and peace officers first interviewed the accused, he denied all knowledge of the transaction and of possession of the property, said he did not know anything about it. Later, he admitted to them that, upon prior arrangements made with the accomplices to take the brass at an agreed price, he had advanced moneys to them to get the brass, knew where it was coming from, and admitted he got himself "in bad." Logically, the claim that the mere possession of property recently stolen is sufficient to corroborate the testimony of an accomplice that the possessor is the thief or aided or participated in the theft is unsound, unless, contrary to the numerous holdings of this court, such mere *Page 204 
possession is sufficient to connect the possessor with the commission of the offense. To lay down such a rule would not only be contrary to the prior holdings of this court, but also would convict one on the testimony of an accomplice, no matter how innocently or under what circumstances he acquired or possessed the property, for, as is argued, no matter what explanation the possessor may make of his possession, the jury may disbelieve or disregard it and convict him on the mere fact of his possession and the testimony of the accomplice.
It also is urged that the defendant here did not make a satisfactory, made a false, explanation of his possession. The accused when first interviewed made the claim, and at the trial testified, that he purchased the cattle from the Indian, the accomplice, not knowing they had been stolen, and who, as the Indian testified, had pasture lands and each year nine or ten head of cattle of his own. The defendant, among other things, admittedly was in the business of buying, selling and slaughtering live stock and poultry. He, prior to the transaction, on several occasions, had purchased cattle from the Indian, who admittedly owned them and had the lawful right to sell them. He also had purchased cattle from the owner of the stolen cattle, as well as from others. The pasture lands of the owner of the stolen cattle lie between pasture lands of the Indian on the one side and pasture lands of Johnny White, another Indian, on the other side. The owner, in giving his testimony on behalf of the state, in the forenoon of a day of the trial, and having been examined several times on direct, redirect, cross, and recross examination, was specifically asked as to his conversations with the defendant and to state all that the defendant said or stated, and not anything was testified to by the witness as to the place the defendant said he had loaded the cattle. At the recess or intermission of the noon hour, the witness admittedly talked with counsel for the prosecution with respect to his testimony, and, when the court resumed its session, he was again put on the witness stand, *Page 205 
and, in response to questions propounded to him by the prosecution, he answered that the defendant told him that he had loaded the cattle at the corral of the accomplice, when in fact the state had shown that they were loaded, as they were, at the corral of Johnny White, four or five miles from the corral of the accomplice. When on cross-examination he was asked why he had not testified to that fact in the forenoon, he answered that it was by reason of his conversation with counsel for the prosecution at the noon hour and saw the necessity of presenting the thought that he had asked the defendant where he loaded the cattle, and further answered:
"Well, I presume that I did not ask him where he loaded them. I said that I did not, but I talked with counsel during the noon hour and they emphasized to me the necessity of testifying that I asked him where they were loaded."
Because of such testimony, though denied by the defendant that he told the owner that he had loaded the cattle at the corral of the accomplice, and it being shown that the cattle were loaded at Johnny White's corral and was so testified to by the defendant, it now is urged that the defendant gave a false account of his possession, and made an untruthful and unsatisfactory explanation of it. That, as it seems to me, is looking at the shadow and not to the substance of things. The circumstance of the cattle being at the corral of Johnny White is set forth in the prevailing opinion. On the theory of the state, it is of little moment whether the cattle were loaded at the one place or at the other. That they were loaded at the one place is no more or less inculpatory than if they had been loaded at the other, and the one no more than the other tends to corroborate the testimony of the accomplice that the defendant had advised or encouraged him to steal them. If what the owner under the stated circumstances testified to is a contradiction at all, it is one of wholly an immaterial matter. Indisputably the cattle were loaded in broad daylight and in the presence of others and in plain view hauled along the *Page 206 
public highway, and in plain view put in the corral of the defendant along the highway. There was not anything clandestine or surreptitious about it or concerning any act or conduct of the defendant in respect of any part of the transaction. His explanation that he purchased the cattle from the Indian and the circumstances thereof were corroborated by the testimony of a number of witnesses, and by the sheriff of the county who testified that the Indian stated to him that the Indian told the defendant that the cattle belonged to the Indian and that he sold them to the defendant. The explanation which the defendant gave was, under the circumstances, both reasonable and probable, and was undisputed. Not anything is shown to cast doubt or improbability upon it.
Further, since the state made no claim that the defendant participated or aided in the taking or driving away of the cattle, and claimed and proved that was done alone by the accomplice unaided by any one, and was so testified to by the accomplice himself, but claimed that the defendant was connected with the commission of the offense by advising and encouraging the accomplice to commit the offense, the corroboration required was as to the testimony of the accomplice that the defendant had so advised or encouraged him, of which there is no corroborating evidence whatever. That the defendant had so advised or encouraged him rests alone upon vague and uncertain testimony of the accomplice. His testimony was given through an interpreter. There was difficulty in getting him to understand the questions propounded to him and still more difficulty in getting him to answer them, so much so that the trial court at the time remarked about it. Naturally, some of his answers were irresponsive and some contradictory. As to the claim made by the state that the defendant advised and encouraged the accomplice to steal the cattle, the accomplice testified that the defendant "asked me to go and get some cattle for him, or if I knew where there was some cattle he could get and that if I did I could deliver them to a certain place there in *Page 207 
the corral." Then he testified: "Nothing was said where he (the defendant) was to receive the cattle." Again he testified that the defendant told him "to go and look up some cattle for us to get. He said I will pay you for your services for getting them." Again he testified that the defendant asked him if he had any cattle, and the accomplice told him that he had not, that he had sold them all he had, and then the defendant told him to go near White Rock Springs and "see if you can find me some cattle — nice, fat cattle, that I can buy." Again he testified that the defendant told him to get "these cattle out of the pasture and take them home to the place I delivered them to." At one place in his testimony he testified the defendant told him to "rustle cattle," and then later testified he did not understand the meaning of words — "I understand sometimes, I don't understand very well," that he could not understand what the defendant's counsel meant, and did not know what the word "rustle" meant, and that the defendant "did not say that," nor did the defendant tell him "to steal" cattle, or "acquire" cattle, and that he did not remember what words the defendant used, "but it meant the same thing as going and getting them." Not anything was testified to by him as to the identity of any cattle or as to the place or circumstances under which he was to get them. Again he testified: "When I took these three cattle out of the pasture and drove them down to Johnny White's I didn't know whether they were the defendant's cattle or not. I did not know that they were not my cattle." He further testified, and it is not disputed, that if he, who admittedly and confessedly was the thief, would testify against the defendant, he would be protected and granted immunity.
It is that kind of vague and uncertain testimony of the accomplice upon which the state relies and is required to rely to show that the defendant advised and encouraged the accomplice to steal the cattle. Because of its vagueness, I think it has no such tendency. If, however, vague and uncertain as it is, it be regarded as having such tendency, *Page 208 
yet, when the record is looked to for that necessary corroboration required by the statute, I think the evidence wholly wanting.
Lastly, it in effect is urged that, no matter what explanation the defendant made of his possession, and though it was consistent with innocence, nevertheless the question of the sufficiency of the explanation, or of its truthfulness or credibility, was for the jury. I think we had better abide by what this court has heretofore said on the subject in the Converse Case, and not now attempt to lay down some other rule. In considering the subject, this court there said:
"That does not mean that the question of whether the explanation was or was not reasonable or satisfactory is always for the jury. They cannot be permitted to say that an explanation which is apparently reasonable or probable or truthful is unreasonable or improbable or untruthful, in the absence of evidence or circumstances to justify such a conclusion. They may not in a criminal case, any more than in a civil case, arbitrarily or capriciously disregard or reject evidence or refuse to consider it. People v. Mock Yik Gar, 14 Cal. App. 334,111 P. 1039. If the evidence with respect to the explanation is uncertain, or is in conflict, or is open to different conclusions, or is in itself improbable or doubtful, or, as is often said, if reasonable minds may differ with respect to the conclusion or inference to be drawn from it, the question is one for the jury. If, on the other hand, the evidence with respect to it is consistent with innocence, is in itself reasonable and probable, and bears no mark of suspicion or fabrication, and is not contradicted by evidence other than the mere presumption referred to [arising from the possession of stolen propery], then the jury may not disregard such evidence and determine the fact upon the mere presumption."
That, I think, is the situation here, and what is pointed to as affecting the credibility or probability of the explanation has no substance.
I therefore concur in the reversal of the judgment and in remanding the case for a new trial.